1
2
3
4
5
6
7
8
9                     UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
12   JAMES RUTHERFORD, an                Case No.: 5:18-cv-02454-AB-KK
     individual,
13
14   Plaintiff,                           [PROPOSED] ORDER DISMISSING
                                          ACTION WITH PREJUDICE
15   v.
16
     BOOT BARN, a business of
17   unknown form; MEILOON
18   VALLEY, LLC, a California limited
     liability company; and DOES 1-10,
19   inclusive,
20
                   Defendants.
21
22
23
24
25
26
27
28
1        After consideration of the Joint Stipulation for Dismissal of the entire action
2    with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Boot Barn, Inc.
3    and Meiloon Valley, LLC (“Defendant”), the Court hereby enters a dismissal with
4    prejudice of Plaintiff’s Complaint in the above-entitled action, in its entirety. Each
5    party shall bear his or its own costs and attorneys’ fees.
6          IT IS SO ORDERED.
7
     DATED:       May 21, 2019
8
9
                                      ANDRÉ BIROTTE JR.
10                                    UNITED STATES DISTRICT COURT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                1
